Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after further review and consideration, the prior art made of record does not teach or suggest a closed induction ring formed as a cylindrical or conical hollow base body and the base body has a lateral surface defining at least one recess configured as a wave-shaped recess or a loop-shaped recess.
Feeney (GB 2194915) discloses a connection arrangement comprising a first plastic component having a first joining region that includes a socket, a second component having a second joining region inserted into the first joining region and a closed induction ring melted at least partially into the first and second plastic component in the first and second joining regions such that a material integral joint is formed in a contact region between a first plastic melt of the first plastic component and a second plastic melt of the second plastic component. Feeney does not teach or suggest a closed induction ring formed as a cylindrical or conical hollow base body and the base body has a lateral surface defining at least one recess configured as a wave-shaped recess or a loop-shaped recess.
Fukuchi et al (Japanese Patent 2000-146073) discloses an induction heating connection method for a joint connecting a female pipe with a male pipe, both of which are made out of thermal plastic material, a cylindrical induction ring formed out of inductive material having bored parts at least lined up in the direction of induction current, interposed between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746